Citation Nr: 1445650	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a heart disorder. 

The Board previously remanded this claim in January 2013 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart disease is not etiologically related to service


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

 The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter February 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This February 2011 letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private medical records.  

Additionally, pursuant to the Board's January 2013 remand directives, the Appeals Management Center (AMC) made an attempt in February 2013 to obtain medical records from the Social Security Administration (SSA).  Shortly thereafter, in February 2013, SSA informed the AMC that the Veteran's medical records had been destroyed.  In August 2013, the AMC issued a memorandum making a formal finding on the unavailability of SSA records.  Thus, the Board finds that any additional attempts would be futile.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veterans Court (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

And, here, as discussed in greater detail below, there is not the required evidence suggesting the Veteran's heart disease, although diagnosed many years after his service had ended, either began during his service, was aggravated by it or is otherwise related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  His mere diagnosis of heart disease with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disability is related to service.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required. 

II. Service Connection for Heart Disease

The Veteran asserts that his heart disorder, which has been diagnosed variously as cardiomyopathy, ischemic cardiomyopathy, coronary artery disease, and coronary artherosclerosis, is related to service.  Specifically, he alleges that he was exposed to Agent Orange, or other herbicides, when his ship spent time in the inland waterways of the Republic of Vietnam ("brown water") and the Mekong Delta. 
See Statement dated August 20, 2011.  Further, the Veteran claims that in January 1969 the ship ran aground and it took several hours before the ship received assistance and ad was free. Also, he stated that they recovered the body of a dead American service member out of the waters.  See Id.

Private treatment records show the Veteran has been diagnosed and treated for heart disease since May 1999.  Therefore, the pertinent question is whether his heart disorder is attributable to service.

 The Veteran contends that his heart disorder is related to herbicide exposure in service.  Regulations provide that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (August 31, 2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2013).

In this case, the Veteran served in the Navy aboard the USS Oklahoma City (CLG-5), which spent time in the waterways of the coast of Vietnam and the Mekong Delta.  A March 2011 Request for Information did not confirm any in-country service in Vietnam, but confirmed the Veteran served aboard the USS Oklahoma City, which was in the official waters of Vietnam from December 8-16, 1968; January 10-24, 1969; February 10-22, 1969; February 24 - March 4, 1969; April 4-17, 1969, May 20 - June 1, 1969; and June-14, 1969.  Additionally, A May 2009 United States Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  A copy of this Memorandum is contained in the claims file. 

Nevertheless, the Board remanded this claim in January 2013 recognizing that while the memorandum from the JSRRC indicated that it could not verify herbicide exposure of veterans who served aboard ships, the Board noted that Veteran was not alleging exposure due to the on-board presence of herbicides or of the wind blowing it back out to sea; rather, that he was close enough to land and on inland waters. 

Resultantly, in August 2013, the AMC issued a memorandum on the formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides (Agent Orange).  The AMC determined that the evidence failed to confirm that the USS Oklahoma City operated in brown water/close coastal water for extended periods or docked to the shore.  It was noted that JSRRC confirmed the Veteran's statements that the USS Oklahoma City ran aground off the coast of southern Vietnam, but in less than eight hours, the ship was pulled free.  Also, JSRRC confirmed that a dead body was found floating near DaNang where a small boat was used to retrieve the body, but noted that the Veteran did not allege that he left the ship.  Further, the ship list recorded that the USS Oklahoma City docked in Saigon during July 21-24, 1964, but the memorandum noted that the Veteran was not in service at that time.  Therefore, JSRRC was unable to concede that the Veteran was exposed to herbicides while serving abroad the USS Oklahoma City.

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  It requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication and Procedure Manual ("Manual") for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  The Manual also states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Therefore, the Veteran is not presumed to have been exposed to herbicides in service.

Although the Veteran was not exposed to herbicides in service, the Board has also considered whether heart disease was incurred directly in service.  However, service treatment records are negative for any complaints, treatment, or diagnoses related heart disease.  The Veteran underwent examinations in March 1968 and April 1970.  No relevant abnormalities were noted.  As noted, the Veteran was first diagnosed with this condition in May 1999, so 30 years after his discharge.  To the extent that he has asserted that this condition was incurred in service, the Board notes that he has not been shown to be competent to diagnose or comment on the etiology of heart disease, and there is no other competent medical opinion linking the claimed condition to service.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for heart disease. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


